FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                 JANUARY 12, 2021
                                                                            STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 9

State of North Dakota,                                  Plaintiff and Appellee
      v.
Jose Javier Rivera-Rieffel,                         Defendant and Appellant



                                No. 20200210

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Gail Hagerty, Judge.

AFFIRMED.

Per Curiam.

Julie A. Lawyer, State’s Attorney, Bismarck, N.D., for plaintiff and appellee;
submitted on brief.

Benjamin C. Pulkrabek, Mandan, N.D., for defendant and appellant;
submitted on brief.
                           State v. Rivera-Rieffel
                                No. 20200210

Per Curiam.

[¶1] Jose Javier Rivera-Rieffel appeals from a criminal judgment entered
after a jury convicted him of murder and child abuse. He argues the evidence
presented at trial is insufficient to support the jury’s verdict. After reviewing
the record, we conclude substantial evidence supports the verdict. We
summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1